DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 27 October 2021, claims 1, 2, and 7 have been amended, which are sufficient to overcome the 112(b) rejections. Claim 8 has been cancelled, and claims 1-7 and 9 remain pending in the application.
New in this Office Action are 112(b) and 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “wherein said anode is a silicon dominant anode with more than 50% silicon” as the anode is recited to comprise of “a current collector; a solid film …; and an adhesive layer”. It is indefinite if it is required for every element to be silicon dominant in order for the anode to be silicon dominant, or if it is only required for the active material of the 
Additionally, because claims 2-7 and 9 are either directly or indirectly dependent on claim 1, this rejection applies to these claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US 2017/0005325 A1) in view of Kosuzu et al (US 2003/0157407 A1). Hereinafter referred to as Verma and Kosuzu, respectively. 
Regarding claim 1, Verma discloses an anode ([0038], 21 Figs. 1-3) comprising: a current collector ([0039], 31 Figs. 1-3); a solid film comprising electrochemically active material (comprising of “anode coating 51… applied to anodic active material 41” [0045], 41 and 51 Figs. 1-3) in electrical communication with the current collector (via “intermediate layer 61… used for contacting anodic active material 41 with current collector 31” [0044]), the film comprising a silicon carbon composite film (“Anodic active material 41 contains silicon” [0040], combined with “anode coating includes graphite… carbon black may also be contained in anode coating 51” [0045]); and an adhesive layer between the current collector and the film (“intermediate layer 61 is situated between current collector 31 and anodic active material 41”  [0043]), and wherein the adhesive layer comprises a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) that adheres the film to the current collector (“The binder in 
Verma does not disclose wherein said anode is a silicon dominant anode with more than 50% silicon (“Anodic material 41 contains silicon as the base material. Anodic material 41 is designed as a monolith” [0040] and that “a monolithic wafer is initially created … by electrochemical etching, for example” [0041], emphasis added, while Kosuzu discloses that “silicon-based material … principal component is silicon … includes a silicon obtained from a silicon ingot substantially comprising silicon and a silicon alloy containing Si in an major amount of more than 50 wt. %” [0020] such that a person of ordinary skill in the art would be able to reason that Verma discloses a silicon-based electrode material which contains more than 50 wt. % Si as evidenced by Kosuzu).
However, Kosuzu discloses an anode (“anode comprises aforesaid electrode structural body” [0024]) comprising a current collector (“collector” [0023]), a solid film comprising electrochemically active material in electrical communication with the current collector (“an electrode structural body for a rechargeable lithium battery, having an electrode material layer on a collector” [0023]), the film comprising a silicon carbon composite film ([0094]-[0095] where “at least one kind of a material as an additive selected from the group consisting of a carbon powder, …” [0095] is added to “a principal raw material comprising a course-grained silicon-based material powder” [0094]), and an adhesive layer between the current collector and the film (“oxidation preventative surface coat” [0158] that increases adhesion between the electrode material layer and the collector [0164]). Kosuzu teaches wherein said anode is a silicon dominant anode with more than 50 % silicon (“the amount … to be contained in the electrode material layer is made to fall in a range of from 30 wt. % to 80 wt. %” 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the anode of Verma in view of Kosuzu wherein said anode is a silicon dominant anode with more than 50 % silicon, in order to achieve an anode composition that improves the charge-and-discharge efficiency and the electricity storable capacity of more than 2700 mAh/g per a unit weight.
Regarding claim 2, modified Verma discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the silicon carbon composite film is in direct contact with the current collector (Verma Fig. 1 shows that anode coating 51 of the composite solid film made up of anode coating 51 and anodic active material 41 directly contacts current collector 31, as well as “Current collector 31 and anode coating 51 enclose anodic active material 41 and intermediate layer 61” Verma [0046] which implies that anode coating 51 is required to contact current collector 31 in order to create an enclosure for active material layer 41 and intermediate layer 61) and the adhesive layer is between the current collector and the film at the locations where the film is not in direct contact with the current collector (Verma Fig. 1 shows that intermediate layer 61 is in contact with the current collector where the film comprised of 41 and 51 is not in direct contact with the current collector 31).
Regarding claim 9, modified Verma discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the current collector comprises copper (Verma [0039]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 2017/0005325 A1) in view of Kosuzu (US 2003/0157407 A1) as applied to claim 1 above, and further in view of Choi et al (US 2009/0136845 A1). Hereinafter referred to as Choi.
Regarding claim 3-6, modified Verma discloses all of the limitations for the anode as set forth in claim 1 above, but does not disclose wherein at least one of PAA and PVA comprises 20-80% of the total adhesive layer, wherein said adhesive layer comprises 50% PAA and 50% PVA, wherein said adhesive layer comprises 60% PAA and 40% PVA, and wherein said adhesive layer comprises 40% PAA and 60% PVA.
However, Choi discloses an anode (“negative electrode” [0028]) comprising a current collector ([0029]), a solid film comprising electrochemically active material (“negative active material layer” [0029]) and a silicon carbon composite film (“In one embodiment, the negative active material is selected from the group consisting of Si” [0066], which “may further include an additional component selected from the group consisting of conductive agents” [0068] where “Non-limiting examples of suitable conductive agents include natural graphite,… carbon black,…” [0069]), and an adhesive layer (“interpenetrating network” [0029]) that comprises a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) that adheres the film to the current collector ([0035] where the interpenetrating network was examined for its adhering quality for the active material, exhibiting an amount of “adhesion strength and no detachment of the active material”, and “the interpenetrating network is formed by cross-linking reactions of the first and second polymers” [0036] where “suitable first polymers include polyvinyl alcohol” [0049] and “suitable second polymers include poly(meth)acrylic acid” [0057]). Choi teaches wherein at least one of PAA and PVA comprises 20-80% of the total adhesive layer (“the 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the adhesive layer of the anode of modified Verma in view of Choi such that the relative amounts of at least one of PAA and PVA comprises 20-80% of the total adhesive layer, wherein said adhesive layer comprises 50% PAA and 50% PVA, wherein said adhesive layer comprises 60% PAA and 40% PVA, and wherein said adhesive layer comprises 40% PAA and 60% PVA, in order to achieve an anode that avoids deteriorated flexibility, that does not decrease battery capacity and efficiency due to electrochemical decomposition of PVA and by-product gas generation, and results in excellent battery capacity retentions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 2017/0005325 A1) in view of Kosuzu (US 2003/0157407 A1) as applied to claim 1 above, and further in view of Ogata (US 2014/0227603 A1). Hereinafter referred to as Ogata.
Regarding claim 7, modified Verma discloses all of the limitations for the anode as set forth in claim 1 above, but does not disclose wherein the adhesive layer has a final thickness of 1 micron to 4 microns.
However, Ogata discloses an anode (“an electrode” [0033]) comprising an adhesive layer that comprises a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) (via “adhesive resin” [0035] “composed of (A) and (B)” [0035] where “(A) includes… polyvinyl alcohol” [0038]-[0039] and “(B) includes resins containing a unit derived from acrylic acid” [0043]) that adheres a separator to the anode (“adhesive layer is a layer for bonding a separator and an electrode” [0083]). Ogata teaches wherein the adhesive layer has a final thickness of 1 micron to 4 microns (“thickness of the adhesive layer after drying is… further preferably 0.005 to 10 µm” [0126] which is an overlapping range corresponding to the instant claimed range and where MPEP 2144.05 (I), first paragraph, states that “a prima facie case of obviousness exists” where claimed ranges overlap with ranges disclosed by the prior art). Ogata additionally teaches that the disclosed thickness range for the adhesive layer suppresses an increase in the internal resistance of the resultant secondary battery ([0130]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the adhesive layer of the anode of Verma in view of Ogata wherein the adhesive layer has a final thickness of about 1 micron to about 4 microns in order to achieve a resultant secondary battery with suppressed increase in internal resistance.

Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 been considered but are moot because the new ground of rejection does not entirely rely the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant appears to argue that Choi does not teach or suggest the claimed silicon carbon composite film where the anode is a silicon dominant anode with more than 50% silicon and also does not teach a mixture of polyacrylic acid (PAA) and polyvinyl alcohol (PVA) that specifically adheres the silicon carbon composite film to the current collector. 
In response to this argument, Choi is used as a secondary reference in the 103 rejection for claims 3-6 that teaches the advantages provided by the limitations claimed, and so is not used to teach the feature of a silicon dominant anode with more than 50% silicon, which is taught by the primary reference of Verma. By the advantages taught by Choi, a person of ordinary skill in 

Applicant appears to argue that Verma and/or Choi fails to provide any guidance or motivation and lack any rationale as to why one of ordinary skill in the art would be motivated to identify the various claimed features of claims 3-6 as the teachings of Choi with Verma are of different anodes.
In response to this argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching comes from Choi, which is an anode of avoided deteriorated flexibility, a resultant battery that avoids decreases in capacity and efficiency due to electrochemical decomposition of PVA and by-product gas generation, and that the resultant battery achieves excellent capacity retentions.
Additionally, the anode of Choi is metal-based that may include “Si, Sn, and the like” [0025]), and can include a carbon conductive agent ([0120]) such that a person of ordinary skill in the art can interpret the anode of Choi to be a silicon carbon composite that is analogous to the anode of Verma.

Applicant appears to argue that Verma and/or Ogata fails to provide any guidance or motivation and lack any rationale as to why one of ordinary skill in the art would be motivated to identify the various claimed features of claim 7 as the teachings of Ogata with Verma are of different anodes.
In response to this argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching comes from Ogata, which is a resultant secondary battery of suppressed internal resistance increases.
Additionally, the anode of Ogata includes silicon oxides and carbonaceous substances ([0113]) such that a person of ordinary skill in the art can interpret the anode of Ogata to be a silicon carbon composite that is analogous to the anode of Verma.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721